December 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           DALLAS CITY LIMITS PROPERTY CO., L.P., Appellant

NO. 14-12-00530-CV                          V.

      AUSTIN JOCKEY CLUB, LTD. AND KTAGS DOWNS HOLDING
                    COMPANY, L.L.C, Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellees, Austin
Jockey Club, Ltd. and KTAGS Downs Holding Company, L.L.C, signed June 8,
2012, was heard on the transcript of the record. We have inspected the record and
find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Austin Jockey Club, Ltd. and KTAGS Downs Holding Company,
L.L.C., jointly and severally.

      We further order this decision certified below for observance.